DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 3-7, 35-37, 42-43, 45-47, 49 and 59-69 are pending in the application.  Claims 2, 8-34, 38-41, 44, 48 and 50-58 are cancelled.  Claims 62-69 are newly-added.
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the current application
Priority
	This application is a U.S. National Stage entry of PCT/KR2018/014968, filed November 29, 2018, which claims the benefit of priority to U.S. Provisional Patent Application Serial No. 62/592676, filed on November 30, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	Claims 4, 7, 35, 64-65 and 68 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 6 broaden, rather than further limit the scope of their antecedent claims, by requiring in each case fewer XRPD peaks as characterizing the claimed form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  This rejection is maintained.
Claims 36 and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 36 and 37 broaden, rather than further limit the scope of their antecedent claims, by requiring in each case fewer XRPD peaks as characterizing the claimed form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  This rejection is maintained.
Claim 69 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 69 broadens, rather than further limit the scope of its antecedent claim, by requiring in each case fewer XRPD peaks as characterizing the claimed form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  This rejection is newly-made in response to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 45-46, 60-63 and 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over HYUN (WO 2013/100632 A1; cited by Applicants), in view of STIEGER (Crystallization-Science and Technology 2012:183-204; cited previously) and SERAJUDDIN (Advanced Drug Delivery Reviews 2007 59:603-616; cited previously).  These rejection are maintained in modified form in response to the amendments, or newly-made in view of the newly-added claims.
Regarding claim 1, Hyun teaches compounds that inhibit RAF, FMS, DDR1 and DDR2 (p. 4), including the compound of structure 
    PNG
    media_image1.png
    72
    199
    media_image1.png
    Greyscale
(p. 117 compound 116).  The specification discloses that compound 116 is among the most effective inhibitors tested for inhibition of B-RAF, B-RAFv600E and C-RAF (p. 118-119, Example 1).  Importantly, compound 116 is one of a few of the compounds tested which is most effective against the 600E variant, which is a drug-resistant RAF variant.  Hyun (p. 6-7) teaches the disclosed compounds as pharmaceutically acceptable salts.

    PNG
    media_image2.png
    265
    558
    media_image2.png
    Greyscale

Hyun does not teach the compound as a salt in crystalline form selected from a hydrochloride salt, a hydrogensulfate salt, a p-toluenesulfonate salt, an ethanesulfonate salt, and a methanesulfonate salt. 
Regarding obviousness of pharmaceutically acceptable salts of a known pharmaceutically effective compound, the factual situation is analogous to Pfizer, Inc. v. Apotex, Inc. 82 USPQ2d 1321, which was directed to the amlodipine besylate drug. At the time of the invention, amlodipine was known as was the use of besylate anions. While the amlodipine besylate had the same therapeutic use, Pfizer discovered that the besylate (benzene sulphonate) form had superior properties. Pfizer’s argument that the results of forming amlodipine besylate would have been unpredictable, and therefore were nonobvious, was unpersuasive. The court rejected the notion that unpredictability could be equated with nonobviousness here, because there were only a finite number (53) of pharmaceutically acceptable salts to be tested for improved properties (e.g., non-stickiness, and improved stability) while at the same time having good solubility, and non-hygroscopicity. The court found that one of ordinary skill in the art looking to improve amlodipine would have looked to forming a salt of the compound with the group of potential salt-formers being a group of 53 anions already known to form pharmaceutically acceptable salts, which would be an acceptable number to provide ‘‘a reasonable expectation of success.’’ Indeed, the Court decision quoted unrefuted testimony that “part and parcel of pharmaceutically accepted[]was to look in pharmacopoeias and compendia” (p. 7 lines 69-71) to find an anion having “precedence for use within the pharmaceutical industry” (p. 7 lines  72-74) and that it would be “logical to try” salts from the known list (p. 7 lines  74-83). That other drugs which used the besylate salt did not have the same therapeutic use as amlodipine was called “unimportant, if not actually irrelevant”. The Court further noted that “upon making a new acid addition salt, it was routine in the art to verify the expected physicochemical characteristics of each salt” (p. 10 lines 99-102), so that if “one skilled in the art would have had a reasonable expectation of success at the time the invention was made” one “merely had to verify that expectation” and learn of these properties (p. 11 lines 6-9). Moreover, the Court found this “analogous to the optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)…”.(p. 11 lines 24-27).  Here, as in Pfizer, Inc. v Apotex, the ordinary artisan at the time the application was effectively filed would have found it logical to try to form acid addition salts based on the set of pharmaceutically acceptable acids known to form pharmaceutically acceptable salts, with a reasonable expectation of success.
Further regarding pharmaceutical salts, Serajuddin (Abstract and throughout) demonstrates the high skill level in the area of salt formation to improve drug solubility.  This reference (p. 613 Table 2) points out commonly-used salts of basic drugs approved by FDA, including many of the instantly-claimed salt types.  The reference further points out (p. 612 col. 1 par. 3) that the salt-screening process may be simplified and many unnecessary attempts to prepare salts may be eliminated by applying the basic pH-solubility principles outlined therein.  Indeed, the reference notes (p. 612 col. 2 par. 1) in reference to salt selection for a basic compound, if pH-solubility principles had been considered, it would have been evident that only the relatively stronger acids such as sulfuric, methanesulfonic and hydrochloric acids, etc, should been used in the first place, and the weaker acids could have been eliminated from consideration a priori.
Regarding motivation for developing alternative salt forms, Serajuddin (p. 604 col. 1 par. 1) notes that “[s]alts of acidic and basic drugs have, in general, higher solubilities than their corresponding acid base forms” and (p. 604 col. 2 par. 3) “[o]ne particular issue with the use of salts in drug development is that, while salts are usually prepared from organic solvents, they are destined to encounter aqueous environment (water, humidity) during dosage form development and, in case of an orally administered tablet or capsule, at the time of dissolution in GI fluid. Therefore, a perfectly good salt isolated from an organic solvent may not behave well in an aqueous environment due to low solubility, conversion to free acid or base forms, poor stability, etc., thus limiting its use in dosage forms.”  Thus, the skilled artisan would be motivated during routine and conventional product optimization to make and screen alternative salt forms in order to accrue the at least the advantages of more acceptable solubility in the biological context.
Regarding the limitation of crystallinity, Stieger (p. 183 par. 1) teaches advantages of crystallization of active pharmaceutical ingredients, including achieving chemical purity, where crystallization is the process most often employed for last-step purification, but also teaches that crystallization provides a means for controlling physicochemical properties and stability impacting dosage form production and performance, including flowability, packing and density, surface area, aggregation, compaction, suspension stability and dissolution.  A person of ordinary skill in the art at the time the application was effectively filed would have found it obvious to prepare the known and pharmaceutically advantageous compound demonstrated in Hyun to be among the most effective inhibitors tested therein, as a pharmaceutically effective salt in a manner taught by Serajuddin and in crystalline form in order to accrue the advantages of crystallinity taught by Stieger, with a reasonable expectation of success, in the absence of unexpected results.
Regarding claim 3, which recites the bis forms of the claimed salts, based on the free basic nitrogen valence content of the cited advantageous compound 116, the ordinary artisan would find it obvious that the bis form of the claimed acid addition salts would be most easily formed upon addition of excess acid to the basic form, where addition of excess acid would be preferred in order to drive salt formation reliably and reproducibly within a pharmaceutical manufacturing environment.
Regarding claim 45, Hyun teaches pharmaceutical compositions comprising the disclosed compounds, including the advantageous compound 116, comprising pharmaceutically acceptable carriers (p. 17, 27).  The skilled artisan would reasonably expect to accrue some or all of the advantages elaborated by Serajuddin (common and advantageous salt forms and methods of making these) Stieger (benefits of crystallinity), applied to the known and pharmaceutically effective compound for use in formulating compositions intended for use in a pharmaceutical application.
Regarding claim 46, Hyun (see p. 135, claim 17), explicitly teaches a method for treating a disease caused by abnormal activation of a protein kinase comprising administration of the inventive compounds, including compound 116. The skilled artisan would reasonably expect to accrue some or all of the advantages elaborated by Serajuddin (common and advantageous salt forms and methods of making these) Stieger (benefits of crystallinity), applied to the known and pharmaceutically effective compound for use in formulating compositions intended for use in a pharmaceutical application.
Regarding claim 60, which recites a pharmaceutical composition comprising the crystalline bis- methanesulfonate salt, Hyun teaches pharmaceutical compositions comprising the disclosed compounds, including the advantageous compound 116, comprising pharmaceutically acceptable carriers (p. 17, 27).  The skilled artisan would reasonably expect to accrue some or all of the advantages elaborated by Serajuddin (common and advantageous salt forms and methods of making these) Stieger (benefits of crystallinity), applied to the known and pharmaceutically effective compound for use in formulating compositions intended for use in a pharmaceutical application.  Here, the methanesulfonate salt is cited as preferred by Hyun and Serajuddin acknowledges that the methanesulfonate salt is the second most commonly-used acid addition salt in pharmaceutical applications (see Serajuddin p. 613 Table 2). Regarding the limitation that the salt is the bis-methanesulfonate salt, based on the free basic nitrogen valence content of the cited advantageous compound 116, the ordinary artisan would find it obvious that the bis form of the claimed acid addition salts would be most easily formed upon addition of excess acid to the basic form, where addition of excess acid would be preferred in order to drive salt formation reliably and reproducibly within a pharmaceutical manufacturing environment.  
Regarding claim 61, which recites a method of treatment comprising administering the crystalline bis-methanesulfonate salt in order to treat an abnormal cell growth disease caused by abnormal activation of RAF kinase, based on the free basic nitrogen valence content of the cited advantageous compound 116, the ordinary artisan would find it obvious that the bis form of the claimed acid addition salts would be most easily formed upon addition of excess acid to the basic form, where addition of excess acid would be preferred in order to drive salt formation reliably and reproducibly within a pharmaceutical manufacturing environment.  Hyun (Abstract and throughout) teaches pharmaceutical compositions comprising the disclosed compounds, and methods of their use in treating abnormal cell growth disease caused by abnormal activation of RAF kinase, including the advantageous compound 116.   The skilled artisan would reasonably expect to accrue some or all of the advantages elaborated by Serajuddin (common and advantageous salt forms and methods of making these) Stieger (benefits of crystallinity), applied to the known and pharmaceutically effective compound for use in formulating compositions intended for use in a pharmaceutical application. Here, the methanesulfonate salt is cited as preferred by Hyun (see above), and Serajuddin acknowledges that the methanesulfonate salt as the second most commonly-used acid addition salt in pharmaceutical applications (see Serajuddin p. 613 Table 2).  Serajuddin at p. 613 col. 2 par. 1 notes “[w]hile 30 years back the mesylate salt was practically nonexistent, it now comprises 10% of all salts of basic drugs approved during the past 12 years.  It is also interesting to note that 77% of the salts of basic drugs in Table 2 are prepared with relatively stronger counter ions (hydrochloride, hydrobromide/bromide, sulfate/bisulfate and nitrate).”
Regarding claim 62, which recites a crystalline hydrochloride salt, Hyun teaches pharmaceutically acceptable salts of the disclosed compounds, including the advantageous compound 116.  The skilled artisan would reasonably expect to accrue some or all of the advantages elaborated by Serajuddin (common and advantageous salt forms and methods of making these) Stieger (benefits of crystallinity), applied to the known and pharmaceutically effective compound for use in formulating compositions intended for use in a pharmaceutical application.  Here, the hydrogen chloride salt is listed by Hyun as among preferred hydrohalogenic salts, and Serajuddin acknowledges that the hydrochloride salt is the most commonly-used acid addition salt in pharmaceutical applications (see Serajuddin p. 613 Table 2).
Regarding claim 63, which recites the bis-hydrochloride salt, based on the free basic nitrogen valence content of the cited advantageous compound 116, the ordinary artisan would find it obvious that the bis form of the claimed acid addition salts would be most easily formed upon addition of excess hydrochloric acid to the basic form, where addition of excess acid would be preferred in order to drive bis -hydrochloric acid salt formation reliably and reproducibly within a pharmaceutical manufacturing environment.  
Regarding claim 66, which recites a crystalline bis-methanesulfonate salt, Hyun teaches pharmaceutically acceptable salts of the disclosed compounds, including the advantageous compound 116.  The skilled artisan would reasonably expect to accrue some or all of the advantages elaborated by Serajuddin (common and advantageous salt forms and methods of making these) Stieger (benefits of crystallinity), applied to the known and pharmaceutically effective compound for use in formulating compositions intended for use in a pharmaceutical application.  Here, the methanesulfonate salt is listed by Hyun as among preferred salts, and Serajuddin acknowledges that the methanesulfonate salt is one of the most commonly-used acid addition salts in pharmaceutical applications (see Serajuddin p. 613 Table 2).
Regarding claim 67, which recites the bis-methanesulfonate salt, based on the free basic nitrogen valence content of the cited advantageous compound 116, the ordinary artisan would find it obvious that the bis form of the claimed acid addition salts would be most easily formed upon addition of excess methanesulfonic acid to the basic form, where addition of excess acid would be preferred in order to drive bis-methanesulfonate salt formation reliably and reproducibly within a pharmaceutical manufacturing environment.  
Allowable Subject Matter
	Claims 42-43, 47, 49 and 59 are allowed.
Response to Arguments
Applicants’ arguments filed 03/11/2022 have been fully considered but they are not persuasive with regard to rejection of claims 5-6, 36-37 and 69 as failing to further limit the scope of their antecedent claims under 35 U.S.C. 112(d).
Applicants argue that claim 5 limits claim 4 by requiring three or more of the ten peaks recited in claim 5, where claim 4 (Fig. 35) recites at least 14 clearly identifiable peaks.  In this case, perhaps counterintuitively, requiring fewer peaks (for example, 3 peaks) in claim 5, broadens rather than further limits the claimed subject matter.  The crystalline form of claim 5, where only 3 peaks are required to characterize the claimed crystalline form, is much broader than the requirements of claim 4, where at least 14 peaks are required to characterize the claimed crystalline form.  Applicants are directed to, for example, claims 1-4 of US 11,261,160, for an example of a claim drawn to an XRPD figure that properly further limits an antecedent claim that recites fewer characteristic peaks.  Also, it is noted that many times claims drawn to the complete XRPD pattern are recited as independent claims.
Claims 36-37 and newly-added claim 69 comprise the analogous issue.
Rejections of claims 1, 3, 45-46, 60-63 and 66-67 under 35 U.S.C. 103, as set forth herein, are either maintained in modified form in response to the amendments or newly-made in response to the newly-added claims.
Applicants’ arguments pertaining to either the maintained rejections (claims 1, 3, 45-46 and 60-61) and/or the newly-made rejections (newly-added claims 62-63 and 66-67) are addressed below, where the arguments have been fully considered but have been found unpersuasive.
Applicants (p. 10 par. 2) generally assert that claims 1-3, 42, 43, 45, 46, 60 and 61 are non-obvious over the prior art.
Applicants point to the Examples, asserting that they have surprisingly discovered that there are a number of crystalline salts and crystalline forms of the compound of Formula (I), where Table 4 summarizes some of the crystalline forms, including crystalline forms of HCl, H2SO4, MsOH and BsOH salts.  Applicants note that the presently claimed crystalline salt forms of Formula (I) required evaluation of numerous non-aqueous solvent systems, evaluation of water content in the solvent systems, degree of hydration of the crystalline form produced and stability of the crystalline forms, further asserting that the inter-relationship of these factors would have resulted in unpredictability without a reasonable expectation of success.  Applicants point out that approaches to solving the problem of identification and selection of anions for Formula (I) salt and the identification of solid state (polymorphic) forms could not have been predicted and involved an “innumerable” number of unpredictable solutions.  Applicants indicate, as summarized in Figure 25, a large number of crystalline forms of Formula (I)∙2 HCl.  
Examiner’s response.
Applicants’ significant effort (A., p. 10) involved in evaluating solvent systems, water content, degree of hydration, and stability of crystalline forms is acknowledged.  However, “solving the problem of identification and selection of anions” for making pharmaceutically acceptable salts of the compound of Formula (I) was relatively straightforward in view of the teachings of Hyun, Serajuddin and Stieger, where the advantageous compound and preferred salts were taught by Hyun, commonly used salts in pharmaceuticals and reasons for preparing the salts are well-described by Serajuddin, including salts as currently claimed, and advantages of crystallization and crystal forms in pharmaceutical preparations, incuding controlling physicochemical properties and stability impacting dosage form production and performance, flowability, packing and density, surface area, aggregation, compaction, suspension stability and dissolution.  
The results summarized in Figure 25 (recapitulated on p. 11 of REMARKS) illustrate that, indeed, formation of crystalline salts of the prior art compound had a reasonable expectation of success, as many such salts are arrived at under many conditions.  Instead, what is unpredictable here is the exact crystalline salt form, as characterized by, for example, XRPD, arising from any particular preparation process.  Accordingly, the currently-claimed crystalline forms of the compound of Formula (I), as set forth in claims 4, 35, 64-65 and 68 (and nominally claims 5-6, 36-37 and 69 which have been rejected for other reasons), which include unpredictable form-specific XRPD characteristics, have been indicated as free of the prior art.  
Applicants (B., p. 12) assert that the state of the art as of the priority date shows unpredictability in the art such that there would have been no reasonable expectation of success in making the claimed crystalline salt forms of compound formula (I).  To summarize Applicants’ arguments: different crystal forms, even for the same compound can be obtained depending upon any number of process variables; the unpredictability of forming crystalline salts and polymorphs was known in the art and has been recognized by the courts; properties of compounds such as molecular flexibility have little or no correlation with the ability of the compound to be polymorphic; each compound constitutes a new challenge and prediction and realization of targeted polymorphism still remains “a holy grail of materials sciences”; it is still not possible to predict with any reasonable confidence…the existence of polymorphism; and that a large number of variables and combinations and interactions thereof are relevant.
Examiner’s response.
The examiner agrees that prediction of the formation and characteristics of specific polymorphs of the compound of Formula (I) is unpredictable (see above).  However, the mere formation of crystalline salts of the prior art compound is not unpredictable, as demonstrated by Applicants own work, where many crystalline salts were formed under many conditions, a result which was reasonably predictable in view of the teachings of Hyun, Serajuddin and Stieger (as explained above).  Accordingly, the currently-claimed crystalline forms of the compound of Formula (I), as set forth in claims 4, 35, 64-65 and 68 (and nominally claims 5-6, 36-37 and 69 which have been rejected for other reasons), which include unpredictable form-specific XRPD characteristics, but not the claimed crystalline salts having no specific characteristics recited in rejected claims 1, 3, 45-46, 60-63 and 66-67, have been indicated as free of the prior art.  
Applicants argue (C., p. 15) that Hyun does not call out any salt of the claimed compound of Formula (I), and that salt forms are only generally disclosed with respect to the compound genus.  Applicants further argue that Stieger does not teach or suggest claimed Formula (I), and is a general survey of a panoply of crystallization techniques, and that Stieger acknowledges unpredictability associated with crystallization of APIs, where “small changes in crystallization prodecure can influence the crystallization process” and “[o]ne of the biggest challenges for pharmaceutical researchers is finding all the solid-state forms of an API that can exist at ambient conditions”.  Applicants further argue that Serajuddin does not teach or suggest claimed Formula (I), that Serajuddin is directed to salt formation in order to increase solubility, that Serajuddin adds nothing to what was known in the art as of the present priority date.
Examiner response.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the rejections are all based on a combination of Hyun, Serajuddin and Stieger as set forth above.
Applicants argue (D., p. 17-18) that reliance on Pfizer is misplaced because the present facts differ from Pfizer in at least two fundamental respects, 1) that the present claims are directed to crystalline salts whereas Pfizer concerns only salts with regard to crystalline forms thereof; and 2) that the Pfizer holding is based on the finding that one skilled in the art would have a reasonable expectation of success in formulating the besylate salt of amlodipine.
Examiner response.
Pfizer introduces the notion that pharmaceutical salts, their formation, and optimization are well known in the art and that one of skill in the art in this area would, as a part of routine drug development, engage in formation of acid-addition salts based on the range of salt forms commonly in use in the art.   The Court found this “analogous to the optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)…”.(p. 11 lines 24-27).  Here, as in Pfizer, Inc. v Apotex, the ordinary artisan at the time the application was effectively filed would have found it logical to try to form acid addition salts based on the set of pharmaceutically acceptable acids known to form pharmaceutically acceptable salts, with a reasonable expectation of success. Further from Pfizer:  "part and parcel of pharmaceutically accepted[ ] was to look in pharmacopoeias and compendia" to find an anion having "precedence for use within the pharmaceutical industry." ” Pfizer v. Apotex, 480 F.3d 1348, 1362-63 (Fed. Cir. 2007).  It is noted that the Pfizer decision cites Berge (Journal of Pharmaceutical Sciences 1977 66(1):1-19) as highly relevant for its presentation related to pharmaceutical salts and obviousness of forming such salts in the absence of unexpected results, similar to Serajuddin, providing additional evidence bolstering the arguments of the current rejections.
Thus, that Pfizer does not explicitly deal with crystalline forms is not highly relevant, when what is gleaned from Pfizer involves the obviousness of pharmaceutical salt forms based on a limited set of well-known anions suitable for forming these salt forms.  
Applicants further argue (D., p. 18) that Hyun would not have motivated one skilled in the art to specifically select compound 116 or to obtain particular crystalline salts of compound 116.
Examiner response.
The specification discloses that compound 116 is among the most effective inhibitors tested for inhibition of B-RAF, B-RAFv600E and C-RAF (p. 118-119, Example 1).  Importantly, compound 116 is one of a few of the compounds tested which is most effective against the 600E variant, which is a drug-resistant RAF variant.  Therefore, one would be well-motivated to select compound 116 for further pharmaceutical development, said development comprising, among other things, exploring alternate forms having different/improved solubility in order to modulate/improve, for example, dissolution rates and potentially drug exposure.
Applicants further argue (D., p. 19) that the mere disclosure of a compound by name or formula is not sufficient to prove that the compound can exist in crystalline form or exhibit polymorphism, that crystallization and polymorphism are inherently unpredictable, that any experimentation would be undue and not within the bounds of reasonable searching.  Applicants assert that there are 2 independent types of screens involved: to find crystalline salts of useful properties and to ascertain whether a particular polymorph of a particular salt is beneficially obtained.
Examiner response.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., polymorphs and/or polymorphic properties of the claimed pharmaceutical salts) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner agrees that prediction of formation of particular polymorph(s) and their properties is unpredictable.  However, the assertion that any experimentation required for successfully forming the various acid addition salts of a basic pharmaceutical compound as claimed was undue at the time the application was effectively filed would be rejected on its face by an ordinary artisan in this art area in view of the combined teachings of the cited references. Note that obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may  support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).MPEP 2143.02.II.  Here, the teachings, suggestions and motivations described in Hyun, Serajuddin and Stieger, as set forth in detail herein, are sufficient to provide the requisite degree of predictability required for the determination that subject matter of the cited rejected claims is obvious.  Here, no convincing showing that there was no reasonable expectation of success for formation of the claimed pharmaceutical salts is presented, where attorney arguments cannot take the place of evidence (MPEP 716.01(c)II.). 
Applicants argue that claims 1, 3, 60 and 61 are non-obvious over Hyun in view of Stieger and Serajuddin, as Serajuddin does not teach or suggest claimed Formula (I), that Serajuddin comprises general disclosure of crystallization, does not clarify the unpredictable nature of crystallization, falls short of identification of any predictable crystallization solutions or methods for forming the claimed crystalline salts of the compound of Formula (I), and that the Pfizer and KSR holdings are distinguished from the present facts that the state of the art as of the present priority date was unpredictable with respect to the claimed crystalline salts, and that one skilled in the art would have had to embark on an extensive research project requiring undue experimentation and inventive skill in order to arrive at the matter of claims 1, 3, 60 and 61. 
Examiner response.
Serajuddin’s teachings regarding formation and screening of salts include section headings/sub-headings titled 2. Principles of salt formation and salt solubility; 2.1 pH solubility interrelationships of free base and its salt; 2.3 Effect of counterion on salt solubility; 2.4 Effects of solubility, pKa and Ksp on pH max; 2.6 Structure-solubility relationships; 2.7 Effect of organic solvent on salt solubility; and 4. Solubility considerations in salt screening.  Further, the methanesulfonate (mesylate) salt, cited as preferred by Hyun, is acknowledged by Serajuddin as the second most commonly acid addition salt in pharmaceutical applications (see Serajuddin p. 613 Table 2).  The guidance of Serajuddin, rather than being absolutely predictive of the outcome of particular process conditions, has introduced all the important process variables to consider when designing a crystallization process, and therefore it is not unexpected that carrying out experimentation according to these teachings in formation of the preferred mesylate salt of Hyun was successful in the hands of a skilled artisan, and without an undue amount of experimentation.
Finally, it is noted that the Pfizer decision cites Berge (Journal of Pharmaceutical Sciences 1977 66(1):1-19) as highly relevant for its teachings related to pharmaceutical salts and the obviousness of forming such salts in the absence of unexpected results, similar to Serajuddin, providing additional evidence bolstering the arguments of the current rejections.
Applicants have failed to present sufficient evidence of secondary considerations or unexpected results based on objective criteria, or otherwise, with which to rebut the case of obviousness.  As such, the rejected claims are held to be obvious over the teachings of the prior art.   
The examiner has elaborated herein the reasons behind the conclusion that the claimed invention set forth in the rejected claims is obvious in view of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/Primary Examiner, Art Unit 1625